Citation Nr: 0415618	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  99-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from October 1985 to March 
1988 and December 1990 to July 1991.  This matter comes to 
the Board of Veterans' Appeals (Board) from a June 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which denied a 
rating in excess of 10 percent for a right knee disability.  

The issue of entitlement to an increased rating for the right 
knee disability is Remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), further 
evidentiary development is necessary.

In September 2001, the Board remanded this case for a VA 
examination.  Particularly, the instructions asked the 
examiner to assess for all of the factors in 38 C.F.R. §§ 
4.40, and 4.45, as required by DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The ensuing musculoskeletal VA examination in April 2002 
assessed for limitation of motion due to pain, instability, 
and strength, among other things.  Absent from the 
examination, however, were findings concerning excess 
fatigability, and weakened movement.

The musculoskeletal VA examination in September 2002 assessed 
range of motion, and instability, among other things.  Absent 
from the examination, however, were findings concerning any 
limitation of motion due to pain, excess fatigability, 
endurance, or weakened movement.

Neither examination assessed flare-ups (if any), and whether 
pain could significantly limit functional ability during 
flare-ups, or whether pain could limit functional ability 
when the right knee is used repeatedly over a period of time.

As a result, these examinations are insufficient as bases for 
a decision on the veteran's increased rating claim because 
the overall disability picture is not portrayed.  Though the 
examinations contained some findings addressing specific 
diagnostic codes, Beverly v. Brown, 9 Vet. App. 402 (1996), 
the examiners did not specifically address certain factors in 
38 C.F.R. §§ 4.40 and 4.45, see Deluca, 8 Vet. App. at 206 
(holding that an examination must account for other 
regulatory provisions that may have an impact on the rating).  
Silence is insufficient to show the lack of symptomatology.  
Wisch v. Brown, 8 Vet. App. 139 (1995).  Rather, the examiner 
must state that, for example, a veteran does not experience 
excess fatigability of the claimed disability.

Accordingly, in compliance with Stegall v. West, 11 Vet. App. 
268 (1998), as the last remand instructions were not 
fulfilled, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.

2.  The veteran should be scheduled for 
a VA medical examination to determine 
the current severity of the right knee 
disability.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file, and the 
examination of the right knee should 
include range of motion studies, 
commentary as to the presence of 
instability or subluxation, and the 
extent of any painful motion or 
functional loss due to pain, weakness, 
and fatigability.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's claim of an increased 
rating for a right knee disorder.  If 
the determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




